t c memo united_states tax_court terry duane beall and joyce engel beall petitioners v commissioner of internal revenue respondent docket no filed date paul martin shimoff for petitioners jonathan h moss for respondent memorandum findings_of_fact and opinion wright judge respondent determined an income_tax deficiency for petitioners' taxable_year in the amount of dollar_figure respondent also determined an accuracy-related_penalty for negligence under sec_6662 a in the amount of dollar_figure all section references are to the internal_revenue_code continued the issues for decision are whether petitioners are entitled to roll over the gain on the sale of their residence under sec_1034 and whether petitioners are liable for the accuracy-related_penalty for negligence findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in coronado california when the petition was filed background petitioners terry duane beall terry and joyce engel beall joyce are husband and wife they were married in in petitioners moved to riverside california they had two children marc born in date and julie born in date both children attended high school in riverside as of neither child lived at home with petitioners business since terry has worked in the insurance_business from to he worked at beall hughes associates in riverside which specialized in selling life_insurance to continued in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated military personnel after he continued to work in the insurance industry for various insurance_companies in terry purchased an office building on alessandro boulevard alessandro office in riverside this office building was not sold until date from this office he primarily sold insurance to members of the non-commissioned officers association ncoa ncoa was affiliated with academy life_insurance inc academy terry as an independent agent became a managing general agent on behalf of academy in in this position he sold life_insurance to military personnel in western states in terry as the sole shareholder organized the new dawn corp later the articles of incorporation were amended changing the name to terry beall inc corporation the corporation's primary business_purpose was to sell life_insurance to military personnel petitioners were the corporation's only employees during and joyce was the corporation's secretary her services included entertainment activities such as picking up people at airports helping plan dinners etc during the 1970's the corporation's business began to expand throughout california as its presence grew in the san diego area the corporation purchased properties known a sec_30 the point and the point the business also expanded outside california to such places as idaho and hawaii and eventually expanded on an international level on date terry entered into an agreement with academy for the sale of his clients' names records and accounts including the managing general agent's agreements at the same time he entered into a 5-year employment contract with academy commencing on date to be academy's executive vice president--marketing and the chairman of the board_of academy services inc during terry's employment term academy could not require him to relocate in light of academy's business interests around the world terry's job focused on clients in and outside california as a result he traveled outside california regularly on date the corporation was liquidated and terry made a sec_333 election before the corporation was liquidated petitioners held a meeting with their tax attorney and accountant mary street in petitioners purchased property pincite mary street mary street in riverside california from joyce's parents mary street had been joyce's family home petitioners moved into mary street and they raised their children there from until mary street was located on approximately acres it had a big_number square-foot residence consisting of three bedrooms and a separate residence for the caretaker and his spouse it also had a citrus grove with approximately citrus trees petitioners maintained a citrus grove business on the property for the years through petitioners received a homeowners' exemption on mary street on date petitioners sold mary street before to that date petitioners purchased another residence pincite hawarden drive in riverside before the sale of mary street petitioners never rented out the property the point the corporation owned a one-half interest in the point coronado california the point with petitioners holding the other one-half interest the corporation used the point for business purposes such as office space as a place to entertain clients and as an alternative to hotel rooms for the corporations's employees while they were in the san diego area in date the corporation sold its interest in the point the point on date the corporation purchased a residence located pincite the point coronado california the point the corporation purchased the point fully furnished the point was a big_number square-foot home with four bedrooms and two master bedroom suites on the coronado cays waterfront with a 40-foot dock as with the point the point was used by the corporation as a business asset the corporation took depreciation_deductions on the property for the period date to date the point was used as an office for the corporation additionally it was used as an alternative to hotel rooms for the corporation's employees and agents and as a place to entertain clients from its own dock the corporation took clients out on the bay when the corporation was liquidated in august of petitioners received the point the deed conveying the point to them was dated date and recorded on date petitioners continued to have an office pincite the point after the liquidation on date petitioners listed the point for sale on date petitioners entered into a real_estate purchase contract and receipt for deposit for the sale of the point on date the sale of the point was closed for the years and petitioners did not apply for a homeowners' exemption on the point petitioners never reported the point as their mailing address to the california department of motor vehicles sandpiper sandpiper strand sandpiper is located in coronado across the channel from the point and the point sandpiper is a big_number square-foot waterfront house with four bedrooms three and a half baths and a 100-foot dock after admiring the residence terry approached the owner of sandpiper about the property requesting that he be notified if the property became available for sale on date petitioners became aware of the availability of sandpiper at that time terry was in washington d c and he flew back to california immediately and on september negotiated the purchase of sandpiper the next day petitioners listed the point for sale on date petitioners executed a real_estate purchase contract and receipt for deposit with respect to the purchase of sandpiper on this document petitioners listed mary street as their address because of a prior tax sale in and difficulties in obtaining title insurance an agreement was entered on date so that full defeasible title of sandpiper could be conveyed to petitioners as trustees of the beall family_trust the escrow on sandpiper closed on date the purchase_price for sandpiper was dollar_figure and the home was purchased fully furnished for an additional dollar_figure on date petitioners changed their voter registrations from riverside county to san diego county listing sandpiper strand as their new address upon the expiration of his driver's license on date terry changed the address of his residence to reflect sandpiper on date petitioners hired a moving company to move their furnishings from the point to sandpiper in petitioners received a homeowners' exemption for sandpiper green turtle petitioners purchased a vacant lot located pincite green turtle road coronado california green turtle on date green turtle is a residential lot located in coronado cays within the same neighborhood as the point and sandpiper terry believed the lot to be superior because it was located on a main channel with a bigger dock space and an unobstructed view of coronado bridge federal_income_tax return on their federal_income_tax return petitioners reported the sale of the point they executed a form_2119 sale of your home with respect to the point they attached this form to their return thereby claiming the right to defer under sec_1034 a gain of dollar_figure realized on the sale of the point based on the rollover to sandpiper later the correct amount of deferred gain on the sale of the point was determined to be dollar_figure petitioners' federal_income_tax return was prepared by robert mckenzie who had been their accountant for more than years he maintains his office in san bernardino california mckenzie had also been the corporation's accountant since its incorporation in before the corporation's liquidation petitioners met with mckenzie in date to discuss it petitioners also met with mckenzie to discuss their tax_return activities between and petitioners were members of either palm baptist church or magnolia avenue baptist church located in riverside petitioners also attended various churches from san diego to palm springs such as skyline wesleyan church in san diego petitioners were members of coronado cays yacht club located in coronado california and shrimers pictoria country club located in riverside california petitioners continued to maintain bank accounts at inland national bank in riverside during and also petitioners continued to receive mail at mary street after the acquisition of the point petitioners' forms w-2 were mailed to petitioners at mary street petitioners' and forms w-2 were mailed to the alessandro office in marc and julie both lived in riverside at this time terry's mother lived in san bernardino california opinion issue whether petitioners must recognize gain from the sale of the point as a general_rule gain realized from the sale_or_other_disposition of property must be recognized sec_1001 sec_1034 which provides an exception to this general_rule allows a taxpayer to defer recognition of all or part of any gain realized on the sale of a principal_residence old residence if other_property is purchased and used by the taxpayer as a new principal_residence new residence within the period beginning years before the date of the sale and ending years after that date the replacement_period under sec_1034 gain is recognized only to the extent that the adjusted_sales_price as defined in sec_1034 of the old property exceeds the cost of purchasing the new property the primary issue is whether petitioners' realized gain on the sale of the point is entitled to the nonrecognition treatment of sec_1034 respondent determined that sec_1034 is inapplicable because the point was a business asset and was not used by petitioners as their principal_residence petitioners contend that they are entitled to roll over the dollar_figure gain under sec_1034 petitioners bear the burden of showing their entitlement to the nonrecognition benefits of sec_1034 by proving that they have satisfied all of the section's requirements rule a 290_us_111 70_f3d_548 9th cir see 65_tc_378 see also lokan v commissioner tcmemo_1979_380 petitioners sold the point which they describe as their old residence on date realizing a gain of dollar_figure purchased sandpiper the new residence on date and then moved into sandpiper on date this meets the replacement_period of years mandated in sec_1034 thus we must decide the narrow question whether the point was petitioners' principal_residence from date date_of_acquisition of legal_title until date date of sale and if so whether sandpiper was then used by petitioners as their principal_residence the phrase principal_residence is not defined by the code however sec_1 c i income_tax regs provides that the determination of whether a property is used by a taxpayer as his principal_residence depends upon all the facts and circumstances in each case including the good_faith of the taxpayer in 40_tc_345 affd 326_f2d_760 2d cir this court stated that the elements of residence are the fact of abode and the intention of remaining and the concept of residence is made up of a combination of acts and intention neither bodily presence alone nor intention alone will suffice to create a residence the phrase used by the taxpayer as his principal_residence means habitual use of the old residence as the principal_residence emphasis added the term principal_residence means one's chief or main place of residence id pincite in general the property sold must be the principal_residence at the time it is sold 92_tc_206 56_tc_191 moreover where part of the old residence sold was used as the taxpayer's principal_residence and part was used for business purposes only the portion of the gain allocable to the residential use is entitled to sec_1034 nonrecognition richards v commissioner tcmemo_1993_422 beckwith v commissioner tcmemo_1964_254 grace v commissioner tcmemo_1961_252 respondent argues that the point was a business asset and that petitioners never abandoned their business use pincite the point therefore respondent contends that the point continued to be used as a business asset and not as petitioners' principal_residence because as discussed later we determine that the point was not petitioners' principal_residence we do not need to make an allocation of business and personal_use pincite the point intention of remaining petitioners expressed their intention regarding the point in date they told mckenzie of their intention to live pincite the point more or less indefinitely at trial terry stated that on the day of the corporation's liquidation petitioners' intention was to live pincite the point for the future petitioners preferred to be in the san diego area as opposed to the riverside area the san diego area's climate was smog free and cooler than the riverside area's climate which was smoggy and hot respondent argues that petitioners always intended to purchase sandpiper even before their acquisition of the point on date we disagree we find that on date the date_of_acquisition of the point through the corporation's liquidation petitioners intended to remain in coronado pincite the point this intent changed when sandpiper became available on date at that time petitioners began to negotiate for the purchase of sandpiper listed the point for sale and eventually on date purchased sandpiper respondent also argues that petitioners never intended to make the point or sandpiper their principal_residence because they purchased green turtle we disagree respondent relies on a letter by mckenzie which states that terry decided he would like to build a house on the lot for his own residence and for that reason it was suggested that title be changed from terry's retirement trust to his living_trust this letter provides us with mckenzie's view of petitioners' intentions and with an explanation for the change in title we note that petitioners purchased green turtle which was a vacant lot months after acquiring the point and after the acquisition of sandpiper considering the facts and circumstances during the relevant period we find that petitioners had the intent of remaining pincite the point from date the date_of_acquisition until date when their purchase of sandpiper was completed fact of abode generally for property to be used by the taxpayer as his principal_residence within the meaning of sec_1034 a taxpayer must physically occupy and live in the dwelling 48_tc_350 stolk v commissioner supra pincite it has long been recognized that moving furniture into a house or spending weekends in a house does not make that house a taxpayer's principal_residence 72_tc_349 a taxpayer must live in a house on a regular day-to-day basis in order for the house to be his principal_residence within the meaning of sec_1034 323_f2d_383 5th cir stolk v commissioner supra pincite bayley v commissioner 35_tc_288 petitioners acquired the point on date and sold it on date during that period they spent time at both mary street and the point the distance between riverside and coronado is just over miles and the round-trip drive time is approximately hours petitioners' case rests primarily upon terry's testimony we are not required to accept his testimony as gospel even though it is not controverted we may take into account whether it is questionable 51_tc_337 affd in part and revd in part 469_f2d_1183 9th cir simon v commissioner tcmemo_1981_198 at trial terry stated that petitioners believed that the point became their principal_residence as of date according to terry between date and date he spent the majority of his time in california pincite the point however as with most of terry's testimony on direct examination leading questions were prevalent resulting in a credibility issue during the direct examination of terry the court expressed the following concerns while leading questions are not always objectionable i can tell you that i give much more credence to the witness' testimony than the attorney's and when continued while we have given careful consideration to his testimony we find it questionable petitioners did not offer other witnesses to attest to their physical occupancy of the point in weighing the reasonableness of terry's response that a majority of petitioners' time during the period was spent pincite the point we have considered the following acts and intentions mary street mary street which was joyce's family home was purchased by petitioners in petitioners raised their children there from to petitioners continued to own their mary street property until years after the point was sold before to its sale mary street was never rented out petitioners contend that they had attempted to sell mary street since and that it took years to sell the property however terry testified that he could not remember the date when the property was listed and continued attorneys state a series of facts and say is that right yes or no i have to assume that there's some reason they're doing it that way and it's not always to your benefit that i make those assumptions so i would like to hear the witness later during the direct examination of terry the court stated the following to petitioners' attorney you have a habit of leading the witness and that's not a good habit i want the witness' testimony not yours he's the one that took the oath petitioners presented no information to corroborate the listing of the property during or in any year thereafter petitioners' presence at mary street was necessary in part because of its maintenance requirements in addition to the caretakers petitioners undertook many of the tasks involved in maintaining the property such as oiling the citrus groves for weeds and maintaining the fields while the citrus groves may have been a burden on petitioners they continued to spend time at the property family connections petitioners’ children marc and julie and their grandchildren lived in riverside in additionally at least one parent lived in neighboring san bernardino during business location while terry's work primarily started in riverside in the 1950's he had an increasing presence in the san diego area in the 1970's and 1980's petitioners contend that the location of the point in the san diego area was important to their business and that the corporation's business needs at the alessandro office diminished in light of the following we do not think that terry's business leads to the conclusion that petitioners spent the majority of their time pincite the point while the corporation which was liquidated in date used the point and the point as an office and place for entertaining it never acquired any san diego office space other than the point in and instead at all times terry continued to maintain the alessandro office in riverside as with mary street petitioners suggested that they tried to sell the alessandro office but it was difficult to sell however they presented no documentary_evidence to corroborate this statement as of date terry became an employee of academy and with the corporation's liquidation in date terry was no longer self-employed in regard to his employment with academy terry's job expanded outside california requiring extensive travel during a substantial portion of the period at issue and in particular from august to september terry was traveling regularly outside california on business when terry traveled joyce stayed at mary street or remained pincite the point furnishings we know that at a minimum petitioners lived at mary street for years yet there is no record of moving any belongings from riverside to coronado in response to this observation petitioners point to the fact that the corporation purchased the point fully furnished and upon liquidation petitioners received the furnishings therefore according to petitioners there was no need to hire a moving van to move belongings from mary street to the point however this explanation is questionable considering the fact that petitioners hired a moving van for the move from the point to sandpiper when they purchased sandpiper furnished at a cost of dollar_figure bills and patterns of usage in response to respondent's discovery requests petitioners produced limited documents a water bill from the point for the period date to date b phone bill for the point for the period january to date and c terry's business american express card bill for and terry testified that these documents were the only ones that he could locate he could not find relevant documents for the complete period at issue for any of the three properties the point mary street and sandpiper from the submitted documents we cannot make any type of comparison respondent requests that we draw a negative inference from petitioners' failure to produce all the documents requested 6_tc_1158 affd 162_f2d_513 10th cir in response petitioners state that petitioners are not obligated and cannot be expected to retain all of their personal records for such a long time period we note that the lack of bills contributes to the lack of concrete evidence regarding petitioners’ occupancy of the point address used for mail we consider how petitioners reported their address on tax forms friedman v commissioner tcmemo_1982_178 petitioners’ forms w-2 went to mary street and their and forms w-2 were mailed to the alessandro office for and their forms went to mary street while some document sec_4 listed the point as petitioner's address numerous documents dated after date listed mary street as petitioners' address these included petitioners' investment statements from paine webber prudential securities and pgf securities in reaching petitioners the administrator for petitioner's pension_plan and petitioners' accountant mckenzie used the mary street address further on agreements regarding sandpiper petitioners listed mary street as their address at trial terry testified that he felt more secure about having their mail delivered at the mary street property than pincite the point according to petitioners the caretaker at mary street would receive the mail daily and place it in the garage then periodically petitioners would pick up the mail further on brief petitioners state that they did not want to burden themselves with having to change all of their records to the point was listed as petitioners' address on a letter to security pacific national bank a san diego country club membership application a fire insurance exchange declaration and pacific bell statements reflect a new mailing address when it was not necessary however petitioners' explanation seems questionable considering that the documents delivered often required immediate notice and that delivery at mary street required petitioners to pick up the mail personally more than miles from the point location of banks petitioners continued to maintain their bank accounts at inland national bank in riverside in and at trial terry testified that the bank's location was of no consequence because his presence was not required as with most of terry's examination the above responses were obtained by terry's merely responding yes or no to leading questions churches between and petitioners were members of either palm baptist church or magnolia avenue baptist church located in riverside but petitioners also attended various churches from san diego to palm springs such as skyline wesleyan church in san diego this indicates petitioners' presence in both riverside and coronado country club memberships petitioners' membership in the coronado country club as resident members was initiated for business reasons to establish connections in the san diego area this was consistent with the business pincite the point entertaining clients etc at the same time petitioners were also members of the shrimers pictoria country club in riverside this indicates petitioners' presence in both riverside and coronado homeowners' exemption voter registrations and driver's licenses respondent points out the following facts first no homeowners' exemption was filed regarding the point second petitioners’ voter registration renewals dated date did not reflect the point as their address instead the renewals changed petitioners' address from mary street to sandpiper third petitioners did not report the point to the california department of motor vehicles in regard to the homeowners' exemption petitioners acquired the point on date but at that time they already had filed and obtained a homeowners' exemption for on mary street under california law the eligibility for homeowners' exemption is determined as of the lien_date which is march of each year cal rev tax code sec affidavits for a homeowners' exemption are required to be filed after the claimant becomes eligible but no later than april cal rev tax code sec b by the following year petitioners had sold the point date and acquired sandpiper date as a result petitioners received a homeowners' exemption for on sandpiper having owned the property as of the lien_date see cal rev tax code sec therefore the fact that petitioners did not apply for a homeowners' exemption on the point is of little significance given that their actions were consistent with california's homeowners' exemption procedures in regard to the driver's license and the voter registrations petitioners acquired the point on date and within months they had purchased sandpiper because of the short time involved we do not consider it significant that the point was not listed on either petitioners’ driver's licenses or voter registrations conclusion after considering the record as a whole and on balance we find that the point was not petitioners' principal_residence during the relevant period in our judgment their principal_residence was mary street therefore we sustain respondent's determination that sec_1034 is inapplicable and hold that petitioners must recognize the gain on the sale of the point in issue accuracy-related_penalty respondent determined an accuracy-related_penalty pursuant to sec_6662 for petitioners' tax_year sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard sec_6662 a taxpayer has the burden of proving that the commissioner's determination of an addition_to_tax is in error 79_tc_846 the accuracy-related_penalty of sec_6662 does not apply to any portion of an underpayment if there was reasonable_cause for such portion and the taxpayer acted in good_faith sec_6664 the most important factor is the extent of the taxpayer's efforts to assess his proper tax_liability for the year sec_1_6664-4 income_tax regs such a determination is made by taking into account all facts and circumstances including the experience knowledge and education of the taxpayer id reliance by the taxpayer on the advice of a qualified adviser will constitute reasonable_cause and good_faith if under all of the facts and circumstances such reliance was reasonable and the taxpayer acted in good_faith id on their federal_income_tax return petitioners reported no gain from the sale on the point rolling over a gain of dollar_figure later petitioners agreed to the revenue agent's recalculation of gain to be dollar_figure petitioners assert that they believed they were entitled to the benefits of sec_1034 yet they presented little evidence to support their belief petitioners argue that their actions in establishing the point as their principal_residence and making the subsequent sale were in ignorance of the existence of the internal_revenue_code provisions in view of petitioners' lack of formal training in tax or accounting they argue that they relied on mckenzie for advice in the preparation of their tax returns to assure compliance with rules and regulations in date before the corporation's liquidation petitioners met with their tax attorney and mckenzie who is a certified_public_accountant at that time petitioners told mckenzie of their intention to live pincite the point more or less indefinitely terry notified mckenzie that they sold the point after the sale occurred and he notified mckenzie after the agreement to purchase sandpiper was signed this was consistent with petitioners' habit of informing mckenzie after an event occurred in preparing petitioners' tax_return mckenzie testified that in reaching his opinion that sec_1034 applied he relied upon terry for a determination of which residence he should reflect as their personal_residence more specifically he relied on terry's statement in date that petitioners were going to live pincite the point more or less indefinitely further petitioners did not inform mckenzie and he was unaware of petitioners’ use of the point of the addresses used by them on their tax forms and of other circumstances bearing on whether and when the point was their principal_residence under the facts and circumstances we conclude that petitioners have failed to prove that their reliance on mckenzie was reasonable and that they acted in good_faith we also note that petitioners were careless by not retaining sufficient records to establish the point as their principal_residence on the basis of the record as a whole we also conclude that petitioners have not carried their burden of proving that they acted with reasonable_cause therefore we hold that they are liable for the accuracy-related_penalty for negligence under sec_6662 to reflect the foregoing decision will be entered under rule
